Title: From Thomas Jefferson to John McDowell, 25 September 1798
From: Jefferson, Thomas
To: McDowell, John


          
            Sir
            Monticello Sep. 25. 98.
          
          I recieved by mr Stuart your note, as also the sum of £34. 13. s 9 d which is duly entered to your credit. mr Clarke had before informed me that, on his quitting business you had undertaken to dispose of my nails, recieving from him to the amount of £124— 2. s 7 d which I have accordingly debited you. I sent you also some time ago 3. casks of nails as stated below. there has been, since the reciept of your note, such a demand from the tobacco planters for nails to build their tobacco houses, & the season pressing hard on them, that I have been unable to get ready a barrel of twelves as desired in your note: but we shall be able to go about them soon. I take for granted mr Clarke informed you that the retail of my nails was to be for ready money only, as nothing but quick returns of my advances could support the business at so low prices as I charge. having been without any receipts from my nailery during my absence from December last, and constantly advancing largely for it, I am particularly pressed at present, and shall therefore be obliged to you for any balance in your hands on the sales you have made. I am Sir
          Your most obedt. servt
          
            Th: Jefferson
          
          
            
              
                
                Mr. John Mc. Dowell to Th:J.
                Dr.
                
                
              
              
                
                
                
                £   s   d
                
                £   s   d
              
              
                1798.
                Mar. 19.
                To nails from mr Clarke
                124. 2.7
                Cr. July 12. by Cash
                
              
              
                
                
                
                 ℔   s    d.
                
                by mr Stuart
                34.13.9
              
              
                
                July
                To a cask do.
                440. Viii. @ 13
                23.16.8
                by 7½ pr.Ct. commn. do.
                2.16. 
              
              
                
                
                do.
                460. Vi. @ 13½
                25.17.6
                
                
              
              
                
                
                do.
                200. XVI.br @ 11½
                9.11.8
                
                
              
              
                
                
                
                
                £183.8.5
                
                
              
            
          
        